Citation Nr: 1826435	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a cervical spine disorder (claimed as cervical spasms).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the RO in San Juan, Puerto Rico, which denied service connection for a low back condition (low back disorder) and cervical spasms (cervical spine disorder), finding that the evidence did not show that the spine disorders were incurred in or aggravated by service.

The RO adjudicated the claim for service connection for a cervical spine disorder as a claim to reopen service connection based on new and material evidence.  The record does not reflect a prior final decision on a cervical spine claim, as the November 1993 prior final rating decision only adjudicated a claim for service connection for a low back disorder; therefore, the Board has re-characterized the cervical spine claim as a claim for service connection for a cervical spine disorder.

In September 2016, the Veteran testified at a Board videoconference hearing from the RO in San Juan, Puerto Rico, before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  



FINDINGS OF FACT

1.  A November 1993 rating decision denied service connection for a low back disorder, finding that the low back disorder preexisted service and was not worsened beyond its natural progression during (aggravated by) service.

2.  The Veteran did not timely file a notice of disagreement (NOD) following the November 1993 rating decision, and new and material evidence was not received during the one year appeal period following that decision.

3.  Evidence received since the November 1993 rating decision relates to an unestablished fact of preexistence of a low back disorder (i.e., presumption of soundness) at service entrance that could reasonably substantiate a claim of service connection for a low back disorder.

4.  A preexisting low back disorder was noted at service entry.

5.  The preexisting low back disorder did not increase in severity beyond its normal progression during service. 

6.  The Veteran is currently diagnosed with spondylosis of the cervical spine.

7.  Symptoms of a cervical spine disorder were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation

8.  The current cervical spine disorder was not incurred in service and is not etiologically related to service. 



CONCLUSIONS OF LAW

1.  The November 1993 rating decision denying service connection for a low back disorder became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the November 1993 rating decision is new and material to reopen service connection for a low back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

4.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

April 2010, August 2010, and September 2010 notice letters informed the Veteran of the evidence generally needed to support a claim for service connection, what constitutes new and material evidence, why service connection for a low back disorder was previously denied, what new and material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake, how VA would assist in developing the claim, and informed the Veteran of disability rating and effective date criteria.  The April 2010, August 2010, and September 2010 notices were issued to the Veteran prior to the relevant rating decision on appeal and prior to readjudication in the June 2014 statement if the case.  Therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini, 18 Vet. App. at 112.

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, private treatment records, VA treatment records, the relevant VA examination reports, the September 2016 Board hearing transcript, and the Veteran's lay statements with claims file.

VA satisfied its duty to obtain a medical examination and opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA spine examinations (the reports of which have been associated with the claims file) in May 2014.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2014 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening Service Connection for a Low Back Disorder

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Id at 513.

In this case, a November 1993 rating decision denied service connection for a low back disorder, finding the evidence showed the low back disorder preexisted service and was not worsened beyond its natural progression (i.e., was not aggravated) during service.  The Veteran did not file a timely NOD following the November 1993 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the November 1993 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the November 1993 rating decision denying service connection for a low back disorder, VA has received additional evidence.  During the September 2016 Board hearing, the Veteran testified that he did not recall injuring the back prior to service, and that the current low back disorder is the result of a low back injury during service.

When the credibility of such evidence is presumed for the purposes of reopening the claim, such evidence relates to unestablished facts of preexistence of a low back disorder and/or in-service aggravation of a preexisting low back disorder, so could reasonably substantiate the issue of service connection for a low back disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a low back disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Low Back Disorder and Cervical Spine Disorder 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 ; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.  

The Veteran is currently diagnosed cervical spine spondylosis (as arthritis), which is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran has also been diagnosed with lumbar facet disease and spondylosis, as arthritis of the lumbar spine, see May 2014 VA examination report, as discussed below, the Board finds that the Veteran's preexisting low back disorder was "noted" at entrance into service and did not increase in severity during service; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b), 3.307, and 3.309 do not apply to the low back disorder.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For a chronic disease such as degenerative joint disease of the thoracic spine, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury are shown at any later date, however remote, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim to reopen service connection for a low back disorder in April 2010 (service connection for a low back disorder was originally denied in November 1993).  During the September 2016 Board hearing, the Veteran essentially contended that a low back disorder began during service due to falling on his back while walking down basement stairs during service, and due to being pulled out of car and thrown to the ground by a commanding officer during service.  The Veteran also testified to experiencing low back pain while being transported from Fort Jackson to Fort Bragg during basic training in service and stated that he did not recall injuring the back prior to service entry.  The Veteran asserted that he did not inform the physician that he fell while seeking treatment during service.  The Veteran contended that he was seen at various times for back pain during service but no diagnosis or treatment was rendered.  Regarding a neck disorder, the Veteran contended that neck pain was also caused and/or aggravated by service, but stated that his neck did not begin to bother him until 2000, after service separation.  See September 2016 Board hearing transcript; see also July 2014 VA Form 9. 

Service Connection for a Low Back Disorder

After a review of all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for a low back disorder.  In this case, the weight of the evidence shows that the Veteran had a preexisting low back disorder that was "noted" at entrance into service that did not increase in severity during service.

On the December 1969 pre-induction report of medical history, the Veteran reported a history of using back supports, so an orthopedic consultation was recommended.  During a March 1970 service induction evaluation, the Veteran reported a history of injuring the back in a car accident four years prior to service entrance and endorsed chronic low back pain since then.  A March 1970 physical examination and lumbar X-ray were negative upon further evaluation, so the April 1970 service induction report reflects that the Veteran was found fit to serve; however, the April 1970 service induction report reflects the reviewing military physician noted that the Veteran had trauma to the low back four years ago with complaints of chronic low back pain since then.  As a low back disorder was "noted" at service entrance, the Board finds the presumption of soundness at entry into service does not attach.  38 U.S.C. § 1111.  Because a preexisting low back disorder was noted at the time of entry into service, service connection for a low back disorder may be granted only if it is shown that the low back disorder worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C. § 1153; 38 C.F.R § 3.306. 

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting low back disorder is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt, 1 Vet. App. at 297; see also Davis, 276 F.3d at 1346 (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the preexisting low back disorder that was noted at entrance into service did not increase in severity beyond a normal progression during service.  A November 1970 annual service examination reflects that the Veteran reported no significant changes in his health or medical condition since the last physical examination.  Service treatment records reflect that the Veteran was treated for low back pain going into the right leg on one occasion in November 1971; however, no significant physical deficits were noted upon examination, as the Veteran demonstrated no stiffness in the back and was able to bend forward and over during the examination.  The Veteran was diagnosed with backache, for which treatment with heat was recommended.  Service treatment records reflect that a December 1971 X-ray of the lumbar spine showed no abnormalities.

The record reflects no additional complaints of, diagnosis of, or treatment for a back disorder during service.  Significantly, the December 1971 service separation report reflects that the Veteran reported "I am in good health" at service separation.  The spine was evaluated as clinically normal and the reviewing military physician noted no additional defects or diagnoses at service separation.  See December 1971 service treatment record.  A January 1972 statement of medical condition reflects that the Veteran asserted that there had been no change in his medical condition since the service separation examination, which occurred in December 1971.  See January 1972 service treatment record.  

Post-service medical records do not reflect any complaints of or treatment for low back pain until 1995 while the Veteran was working as a teacher.  See generally Fondo del Seguro del Estado records.  An August 1995 magnetic resonance imaging (MRI) of the lumbar spine showed herniated disc at L5-S1.  An October 2013 private treatment record reflects that the Veteran provided a history of back pain for the past 20 years.  As the Veteran separated from service in 1972, the reported history of low back pain, which was provided for the purposes of seeking treatment for low back pain, is highly probative and shows that current problems with back pain did not begin until approximately 1993, 21 years after service separation, which is consistent with other private treatment records that reflect the first evidence of treatment for low back pain after service in 1995. 

While the Veteran recently contended during the course of this appeal that the low back disorder worsened in severity during service, that he had problems with low back pain within one year of service separation, and that the current lumbar spine disability was caused by in-service aggravation, such recent assertions are inconsistent with, and outweighed by, the more contemporaneous lay and medical evidence, including for treatment purposes.  While the Veteran sought treatment for a low back disorder towards the end of service in November 1971, the service treatment records do not reflect any other complaints, diagnoses, or treatment related to a low back disorder from service entry in April 1970 until the November 1971 in-service treatment.  The Veteran did not report any physical complaints and the military physician did not note any abnormalities in the spine during the service separation examination one month later in December 1971 or at service separation in January 1972.  Additionally, as previously noted, the evidence of record does not reflect any complaints of or treatment for a low back disorder until 1995, and the Veteran provided a history of back pain for 20 years in 2013, while seeking treatment for low back pain.    

The Board finds that, as a lay person, while the Veteran is competent to report symptoms of the back that he experiences at any time, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting low back disorder was aggravated by active service.  The Veteran's back disability is a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests symptomatology that overlaps with other disorders.  Whether the preexisting back disorder was aggravated by service is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran.  As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of aggravation and are outweighed by the other evidence of record, specifically the VA medical opinion discussed below that address the question of worsening beyond a normal progression during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); 
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

At the May 2014 VA examination, the Veteran reported that the preexisting back condition was aggravated during service.  The VA examination report notes a current diagnosis of lumbar facet disease and spondylosis.  Following a review of the claims file, interview and physical examination of the Veteran, the VA examiner opined that the claimed back disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner explained that the evidence of record does not reflect any consequent treatment, sick calls, or consecutive interventions for a lumbar spine condition during active service or during the year thereafter.   

The Board finds that the May 2014 VA examination report is highly probative evidence that the Veteran's low back disorder did not worsen during service.  The VA examiners' opinion was based on the evidence in the claims folder, service treatment records, post-service private and VA treatment records, subjective and objective examination, diagnostic and clinical test results, and lay statements from the Veteran regarding a pre-service back injury.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the VA examiner misstated any relevant fact.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the low back disorder and had sufficient facts and data on which to base the conclusion.

As the Veteran's low back disorder was "noted" at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting low back disorder by service.  Because the evidence does not demonstrate worsening of the low back disorder during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

As noted above, based on a review of the service treatment records, including the April 1970 enlistment physical examination report's notation of a history of low back trauma with chronic low back symptoms and the Veteran's lay statements of a back injury prior to service, the May 2014 VA examiner opined that a low back disorder clearly and unmistakably preexisted active service.  The Veteran's assertion that he does not recall injuring the back prior to service entry is inconsistent with and outweighed by other contemporaneous statements of record made during examinations, which reflect that in March 1970 at the service enlistment evaluation the Veteran reported a history of injury to the low back due to a car accident four years prior to service and that he continued to have chronic low back pain since then, so is more probative of a preexisting low back disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).
As discussed in detail above, in the May 2014 VA examination report, the VA examiner opined that the clearly and unmistakably preexisting low back disorder was not aggravated beyond its natural progression by active service.  While the VA examiner did not use the phrase "clear and unmistakable" with respect to whether the preexisting low back disorder was aggravated by service, the rationale clearly demonstrates that the Veteran had a preexisting low back disorder that was not aggravated by service, based on evidence of no consequent treatment, sick calls, or consecutive interventions for any back problems during service or in the year following service separation.  The May 2014 VA opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.  Moreover, the question of whether the evidence is clear and unmistakable in this case is an adjudicative question, a legal standard that is decided by the Board.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting low back strain that was noted upon service entrance did not increase in severity during (i.e., was not aggravated by) service as defined by 38 U.S.C. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting low back disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a low back disorder must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Cervical Spine Disorder

Turning to the claim for service connection for a cervical spine disorder, the Board finds that the Veteran is currently diagnosed with spondylosis of the cervical spine.  See May 2014 VA examination report.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of a cervical spine disorder were not chronic in service.  The service treatment records do not reflect any complaints of, diagnosis of, or treatment for a cervical spine disorder during service.  As noted above, at service induction the reviewing military physician did not note any abnormalities in the cervical spine region.  See March and April 1970 service treatment records.  During the November 1970 annual service examination, the Veteran reported that there had been no significant change in his medical condition.  The Veteran did not report any problems with neck pain when he sought treatment for back pain in November 1971 during service, and there was no diagnosis or treatment for a cervical spine disorder rendered during the encounter.  See November 1971 service treatment record.  Moreover, during the service separation examination in December 1971 the Veteran reported that he was in "good health" and the spine was evaluated as clinically normal upon examination.  The Veteran confirmed that there had been no change in his medical condition since the December 1971 service separation examination at service separation in January 1972.  See January 1972 service treatment record. 

The lay and medical evidence weighs against a finding of continuous symptoms of arthritis in the cervical spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, service treatment records did not indicate any history, findings, or diagnosis of degenerative arthritis in the cervical spine.  The first evidence and diagnosis of degenerative arthritis in the cervical spine is not shown until 2010 in a May 2010 VA treatment record, approximately 38 years after service separation.  
The approximately 38 year period between service and the onset of degenerative arthritis in the cervical spine that is shown by the weight of both the lay and medical evidence is one factor-among other factors in this case-that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  
Additional factors weighing against continuous symptomatology since service in this case include private treatment records that reveal the Veteran did not seek treatment for an onset of neck pain until the 1990's.  The earliest post-service medical record relating to neck pain was not shown until 1995 when the Veteran sought treatment for neck pain.  See generally Fondo del Seguro del Estado treatment notes.  A July 2010 physical therapy consultation note also reflects that the Veteran reported a history of neck pain since the 1990s, approximately 20 years after service separation in January 1972.  Likewise, at the September 2016 Board hearing, the Veteran testified that he did not seek treatment for neck pain until 2000, when his neck began to bother him.  VA treatment records also reflect that the Veteran underwent a C3-C4 anterior cervical discectomy and spine fusion in August 2013.  Private and VA treatment records do not indicate an onset of degenerative arthritis until 2010.  Additionally, the May 2014 VA examination report contains the VA examiner's opinion that the Veteran's current cervical spine disorder was not caused or aggravated by an in-service event, injury, or illness.    

The same evidence also shows that degenerative arthritis in the cervical spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in the cervical spine in May 2010, approximately 38 years after service, and other histories presented during post-service treatment do not include a history of symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a cervical spine disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the question of direct nexus between the current cervical spine disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed cervical spine disability is causally related to service.  As noted above, service treatment records do not reflect any complaints, treatment, or diagnosis of a neck disorder during service, including during in-service treatment for backache in November 1971 and during the December 1971 service separation examination.  
The weight of the competent and credible evidence shows that symptoms of the cervical spine disorder did not occur until approximately 20 years after active service, that the Veteran was not treated for neck pain until 1995, and that the Veteran was not diagnosed with a cervical spine disability until after service separation in 2010.

As previously noted, post-service private treatment records do not reflect any complaints of or treatment for neck pain until 1995; however, a radiographic imaging of the cervical spine was normal in January 1995.  Arthritis of the cervical spine was not evidenced until May 2010 when the Veteran underwent an MRI.  See May 2010 VA treatment record.  In July 2010, while seeking treatment for neck pain, the Veteran reported a history of neck pain since the 1990s, approximately 20 years after service separation.  The Veteran testified that he did not seek any treatment for neck pain until 2000, when his neck began to bother him. 

During the May 2014 VA examination, the VA examiner provided a negative nexus opinion, explaining that the current cervical spine disorder was not aggravated by service.  The VA examiner explained that the evidence in the claims folder did not show any consequent treatment, sick calls, or consecutive interventions for a cervical spine condition during active service or during the year thereafter.  Although the VA examiner's opinion addressed aggravation, the rationale provided for the negative nexus opinion supports a finding that the current cervical spine disorder was not incurred in or caused by service, and is consistent with other probative and credible evidence of record including the service treatment records, post-service treatment records, and the Veteran's statement made for the purposes of obtaining treatment, which reflect that symptoms and treatment for a cervical spine disorder did not begin until approximately 20 years after service, and arthritis in the cervical spine did not manifest until 38 years after service.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current cervical spine disorder and active service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted 

Service connection for a low back disorder is denied.

Service connection for a cervical spine disorder is denied.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


